 CUNEOEASTERN PRESSINC.523The CuneoEastern Press of Pennsylvania,Inc.andJohn Sebzda,Jr., an IndividualLocal 4,InternationalPrintingPressmen andAssistants'Union of NorthAmerica, AFL-CIOand Local 11, International Printing Pressmen andAssistants'Union of NorthAmerica, AFL-CIOandJohn Sebzda, Jr., an Individual. Cases4-CA-4055 and 4-CB-1 287November 27, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn July 14, 1967, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and were engaging in certain unfair labor prac-tices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent Locals 4 and 11 filed ex-ceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filedcross-exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tire record in this case, including the Trial Ex-aminer'sDecision, the exceptions, cross-excep-tions, and briefs, and hereby adopts the Trial Ex-aminer's findings,' conclusions,2 and recommenda-tions,3 as modified below.1.Under the heading "Recommended Order" inthe Trial Examiner's Decision, insert "A." beforethe words "The Cuneo Eastern Press ...."2.Add the following as paragraph B, 2, (b) of theTrial Examiner's Recommended Order and con-secutively reletter the present paragraph B, 2, (b)and those subsequent thereto:"(b)Notify John Sebzda, Jr., and the Respond-ent Employer that they have no objection to JohnSebzda, Jr., being reinstated to his seniority posi-tion above Hart, Weber, Smythe, and Frye basedupon his prior date of employment in the rotarypress department of Respondent Employer."3.Add the following as the third indented para-graph of Appendix B of the Trial Examiner's Deci-sion:WE WILL NOT object to John Sebzda, Jr.,being reinstated to his seniority position aboveHart, Weber, Smythe, and Frye basedupon hisprior date of employment in the rotary pressdepartment of the above-named Employer.'The Respondent Union's exceptionsto the TrialExaminer's Decisionare in large part directedto the credibilityresolutionsof the Trial Ex-aminer. We will not overrule the Trial Examiner's resolutions as to credi-bility unless a clear preponderance of all relevant evidence convinces usthat theyare incorrect. Upon the entirerecord, suchconclusion is notwarranted here.StandardDry Wall Products, Inc.,91 NLRB 544, enfd.188 F.2d 362 (C.A. 3)2Contraryto exceptionsfiled byRespondentLocals4 and 11, we agreewith the TrialExaminer's treatment of them as a single Respondentjointlyliable withthe RespondentEmployer forthe unfair labor practices allegedin the complaintand jointly subjectto the provisions of his RecommendedOrder, as modified herein.In this regard,we note theLocals 4 and 11have commonofficerswho have signed,on behalf ofboth,the collective-bargaining agreementwithRespondentCuneo; thattheirmeetings areconductedjointly; and that theytreated themselves as a singleentity priorto the filingof theirjoint exceptionsto the TrialExaminer's Decision.aWe herebygrant theGeneral Counsel's request that the remedy sec-tion of theTrialExaminer'sDecision be modified to provide thatbackpay, ifany, shall be computed in the mannerprescribedby the Boardin F. W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heat-ing Co., 138 NLRB 716.TRIAL EXAMINER'S DECISIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondents,The Cuneo Eastern Press of Pennsylvania, Inc.,Philadelphia, Pennsylvania, its officers, agents, suc-cessors, and assigns, and Local 4, InternationalPrinting Pressmen and Assistants' Union of NorthAmerica, AFL-CIO and Local 11, InternationalPrinting Pressmen and Assistants' Union of NorthAmerica, AFL-CIO, their officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:STATEMENT OF THE CASEEUGENE F. DIXON, Trial Examiner:This proceeding,brought under Section 10(b) of the National Labor Rela-tions Act, as amended (61 Stat. 136), herein called theAct, washeard at Philadelphia,Pennsylvania,on Febru-ary 27 and28 and March20,1967,pursuant to due notice.On the basis of chargesfiled byJohn Sebzda,Jr., an in-dividual,on August 4 and November 30, 1966, a con-solidated complaint was issued on December 1, 1966, bythe Regional Director of Region4 forthe National LaborRelations Board on behalf of its General Counsel(hereincalled the Board and the General Counsel)alleging thatthe Cuneo Eastern Press of Pennsylvania,Inc. (hereincalled Cuneo or the Respondent Company),and Local 4,International Printing Pressmen and Assistants'Union ofNorth America,AFL-CIOand Local 11, InternationalPrinting Pressmen and Assistants'Union of North Amer-168 NLRB No. 73 524DECISIONS OF NATIONALica,AFL-CIO (herein called the Respondent Union),had engaged in unfair labor practices affecting commercewithin the meaning of the National Labor Relations Act.In substance the complaint alleges that the RespondentUnion caused and attempted to cause Respondent Com-pany to discriminate against the Charging Party JohnSebzda, Jr., by dating his seniority from the date of his"book membership" in Respondent Union thereby caus-ing him to be deprived of overtime employment and otherbenefits. By this conduct the complaint alleges violationsof Section 8(b)(1)(A) and (2) of the Act by RespondentUnion and of Section 8(a)(1) and (3) of the Act byRespondent Company.An answer was duly filed by Respondent Union deny-ing the commission of any unfair labor practices andsetting forth certain affirmative defenses. The Respond-ent Company did not file an answer. At the hearing theGeneral Counsel moved for judgment against the Com-pany on that basis. Although the Company was repre-sented at the hearing by counsel, no objection was raisedby the Company to the General Counsel'smotion.Respondent Union, however, did object strenuously tothe motion and on that basis I reserved ruling until theissuance of this Decision. For obvious reasons I herebynow grant the General Counsel's motion.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYRespondent Cuneo is, and has been at all times materi-al herein, a corporation duly organized under and existingby virtue of the laws of the Commonwealth of Pennsyl-vania,with its principal office and plant located inPennsylvania where it is engaged in the business of print-ingmagazines and other materials. During the yearpreceding the issuance of the complaint RespondentCuneo purchased and received materials at Philadelphia,Pennsylvania, in the course and conduct of its businessoperations valued in excess of $50,000 which were trans-ported to said location from States of the United Statesother than the Commonwealth of Pennsylvania. Duringthe same period of time Respondent Cuneo in the courseand conduct of its business operations had a gross volumeof business in excess of $500,000 of which amount in ex-cess of $50,000 worth of sales and services were tocustomers outside the Commonwealth of Pennsylvania.At all times material Respondent Cuneo has been an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.H.THE LABOR ORGANIZATIONSLocal4,InternationalPrintingPressmenandAssistants'Union of North America, AFL-CIO andLocal11,InternationalPrintingPressmenandAssistants'Union of North America, AFL-CIO at alltimesmaterial herein have beenlabororganizationswithin the meaning of Section2(5) of the Act.IAlthoughtwo locals are named as Respondents it appearsthat onlyLocal 11 and the employees it represents are directly involved in thisproceeding.In any event,I shall refer to the Respondent labor organiza-tion in the singular since no questionhas been raised about this and theUnion is treated in the singular in the Union's brief.LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESCuneo is a member of the Allied Printing Employers'Association and a party to that Association's contractwith the Union which was effective from May 1, 1964, toApril 30, 1967. Because Cuneo is a printer of periodicalsand not just a commerical printer and because Cuneo hasmore complex and difficult equipment than other em-ployers in the Association, it also entered into a separateor supplemental agreement with the Union on October29, 1964, presumably effective for the term of the masteragreement. Paragraph 46 of the main or master agreementprovides:46. Seniority shall be by classification: for exam-ple,Regular Pressmen, Extra Pressmen, RegularAssistants and Extra Assistants. An employee shallhold seniority in one classification only. He shall bepermitted to change his seniority status from a lowerto a higher classification, subject to the approval ofboth parties, if he meets the recognized qualifica-tions. In such a case, his seniority shall begin as ofthe date he assumes the new classification.(a)Allpermanent promotions to higherpayroll classifications in the department shall bemade by seniority in the card classifications,provided the senior employee is capable of per-forming the work. It is recognized that if thechairman disagrees with the foreman's decisionas to the ability of an employee to performsatisfactorily on a specific work assignment, theforeman's decision shall prevail pending settle-ment of the issue through the grievanceprocedure.The supplemental agreement provides as follows regard-ing seniority:SENIORITYA. Seniority shall be by card classification in onlyonedepartment;namely,RotoryPressroom,Cylinder Pressroom, and Offset Pressroom. Em-ployees laid off in one department will be given theopportunity to establish competency, in their cardclassification, in another department if such work isavailable.The so-called "card" referred to in the above agree-ments is nothing more than the union dues book and bearsthe title "Working Card" on the cover. Those achievingsuch a "card classification" are known as "card men" andare members of the Union.Cuneo employs "pressmen" and "assistant pressmen"2in the rotary pressroom. Both categories are consideredto be distinct and different types of employees - eachgroup having its own seniority list. The assistant press-men (or senior assistants)are represented by RespondentLocal 11. As indicated in the agreements, "seniority shallbe by card classification in only one department ..." and"[a]n employee shall hold seniority in one classification2All assistant pressmen are considered to be senior assistants, therebeing no junior assistants in the rotary pressroom as provided for in thecontractNor is there an apprentice program at Cuneo as provided for inthe master agreement. CUNEO EASTERN PRESS INC.525only." Or, as explained by Sebzda in his testimony, therewas only one classification-that of senior assistants inhis group.There are four categories of employees in the seniorassistant grouping.In the order of their-importance to theemployees'continuity of income and employment theyare regulars,extras, subs,and sub-subs or temporaries.As I understand it, the first three of the foregoing catego-ries share in overtime work on an equal basis and layoffsare shared within each category.The sub-subs have noopportunity to share in the overtime and of course are thefirst to be laid off. At all times material,except on one oc-casion when he was promoted to the sub category(as willbe shown more fully), Sebzda was in the sub-sub catego-ry-Prior toMay 1963, seniority at Cuneo was based onthe date an employee obtained his card classification.However, about that time,on the basis of an opinion bythe Union's attorney the Union began using the date ofhire(regardless of the date that classification was ob-tained)to establish seniority.Frederick W. Day, who hadbeen recording secretary of the Union during 1963,testified about a union meeting that took place on May19, 1963, as follows:... the president of the union,Eddie Irwin, hadstated on the floor that he can recall this particulardecision that was handed down by our union attor-ney,whereby a man'smembership in our unionwould have no bearing on his seniority;that underthe law they would have to go by the date of hiring.That would be the ruling that was handed down byour union attorney.As a result, one of the membersat the meeting,Brother Joe Savage, had questionedwhether this ruling would abide throughout the entirecity and the question actually wasn't answered, butMr. Irwin had stated that this law had been invokedat the Allen,Lane and Scott Plant whereby the attor-ney had rendered the decision in the case against afellow by the name of Potter who had went into theAllen, Lane and Scott Company with a card and theywanted to put him ahead of a man without a card inthat particular shop and our attorney ruled that wecannot4 under the laws of the land, use this man'smembership as a basis for seniority,and thereforeBrother Potter would have to go in back of the manand the man that was in there without the card, hishiring date would be the dominating factor.As to what happened thereafter,Day testified furtheras follows:Following this ruling, I, as the chairman, had toadopt the ruling handed down by our union attorneyand therefore I would have to abide by the rule thatany seniority would have to be from the date that theman was hired.This is a ruling that was handed downand this is what-the union meeting of thatdate-this is what we all was told and this was thedecision of the Executive Board that we would haveto abide by that decision and I,as chairman, in myown department had to abide by that ruling and upuntil that time following that decision,this is how weran it,according to the date the man was hired intothat particular department.As indicated,themaster agreement containing theabove-quoted seniority provisions became effective May1, 1964, and the supplemental agreement became effec-tiveOctober 29, 1964. On December 14, 1965, theUnion'sattorney rendered an opinion that under theterms of the contracts it was now legal to base seniorityon the date of card classification rather than the date ofhire. This opinion was not immediately given effect in therotary press department, however.John Sebzda, Jr., has worked steadily for the Respond-ent Company since August 1963 as an oiler in its rotarypressroom mostly on the third shift. About the time hewas hired as a trainee3 two others were also hired astrainees - Manz and Kilpatrick. Sebzda had some highschool training and a year or so of experience in printingshops at the time he was hired.He also was the son of amember of Respondent Union whose current employ-ment with Respondent Company dated back some 15years.The three newly hired trainees appeared before theUnion's executive board about 2 weeks after they werehired. There they were issued trainee cards by the Unionand were told that it would be 2 years before they wouldreceive their senior assistant's cards.At thistime Sebzdainquired as to how the trainees would stand in senioritywith respect to "card men" hired after the trainees werehired. He was told that "the card men would come first."According to his testimony,Sebzda "questioned this,knowing that it's not the way it worked in Cuneo. JoeSavage [presumably a member of the executive board]agreed that wasn't the way it worked at Cuneo and theylet it go at that."The following day John Sebzda, Sr. (who had beenpresent at the executive board meeting with his son), ap-proached Harry Burton, the Union's chairman4 for thethird shift of the rotary pressroom, about the question ofhis son's seniority.Burton's comment was:I don't care what the executive board is trying to dodown there but we at Cuneo date our seniority fromthe date we start to work, and that's it. Don't worryabout anything.About a year later Sebzda began a campaign to get hissenior assistant's card. He first tried Burton who refusedto consider his request telling Sebzda that he would haveto wait the full 2 years. Sebzda next appeared before theunion executive board with his request and was turneddown. Then about a month later Burton informed himthat the Union was going to give him and the other twotrainees their "union cards." Accordingly, they appearedbefore the executive board at the next meeting where theappropriate action was taken granting the cards. The fol-lowing day they received them at a general membershipmeeting.Sebzda's book or card (which was not the one he hadbeen issued originally,but an identical one issued for theyears 1965 and 1966), indicated that he was admitted intotheUnion in October 1964 by initiationas a seniorassistant.Four different seniority lists or partial senioritylistswere received in evidence.One is contained in aletter dated May 23, 1966, from the Union to SalvatoreBartucci, Cuneo's director of industrial relations. This listdid not contain Sebzda's name but it did contain thenames of W. Bracken,F.Miller,and D.Fusco.On thislist the first two were shown to have received their "Jour-3The trainee program,whereby people with little or no experiencemight be hired"off the street,"was discontinued sometime after Sebzdawas hired.4 I.e., Steward. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDneymen Assistant" cards in November 1965 while Fuscowas shown to have received his in February 1965.Another list appears in an affidavit given by Bartucci tothe Board which was based upon information supplied tohim by the Union on or about June 7, 1966. This listshows that Sebzda and the other two trainees (Manz andKilpatrick) received their cards inOctober1964. On themost recent list (which the Company had prepared onlya few days before the hearing based on company recordsand on information it had currently received from theUnion) Sebzda, Manz, and Kilpatrick are shown to havereceived their cards on September 21, 1964, Miller andBracken on October 16, 1965, and no date was shown forFusco. Upon receiving his card, Sebzda paid an initiationfee of about $76 and began paying $10.50 monthly dues.His rate of pay did not change after he got his card.After he had been hired, but prior to the time Sebzdareceived his card, four men (Hart, Weber, Smythe, andFrye) were hired, all of whom had their card classificationas senior assistants at the time they were hired. Neverthe-less, regardless of this fact and the terms of the agree-ments between the Union and the Company pertaining toseniority, Sebzda was repeatedly given preferential as-signments over them - assignments which by practice andthe terms of the agreements were to go to men "with thehighest seniority."In March 1966, an opening occurred in the sub catego-ry which by practice would go to the employee in the sub-sub category with the greatest seniority. By the terms ofthe agreements this would be the employee with the earli-est classification card. By this standard Hart, Weber,Smythe, and Frye were all in front of Sebzda even thoughhe had been hired before they had. Nevertheless, Sebzdawas promoted to the vacant sub position and the otherfour remained in the sub-sub category. Sebzda learned ofthe promotion from Union Chairman Burton who toldhim that he was the "new sub on the third shift."In July another opening developed - this time in theextra category to which (as the only one in the sub catego-ry) Sebzda could have expected promotion on the basisof what had gone on before. However, instead of hisgetting it, Hart was given the promotion. Sebzda was in-formed of this by Burton also. As to what Burton toldhim, Sebzda testified credibly and without denial:Iasked Harry Burton why he [Hart] was movedin front of me. He said there had been a letter fromthe lawyer stating that from the date of issue, thatyour card men would come first over your non-cardmen; and seeing how when Bill Hart was hired Ididn't have - I wasn't a member of the union, he wasbeing put in front of me as far as seniority was con-cerned. He said this was the way he had heard it fromthe business agent, Mr. Douglas - that the card menwould come first over the trainee.Sebzda then asked Burton about Weber, Smythe, andFrye and learned that they too now came before him inseniority.5About a week after Hart moved up to the extra catego-ry, Sebzda "was knocked off the sub list" and Weber,having gotten a ruling on the matter from the Union's ex-ecutive board,s was placed on it. Thereafter Sebzda toldBurton that he wanted to file a grievance on the matter.Burton told him that in view of the ruling Weber hadreceived from the executive board, it would be "a wasteof time to file a grievance" - that all the executive boardwould do would be to refer him to the letter from theUnion's attorney. Sebzda then approached his foreman,Luke Irwin, to see if he could do anything about it. Irwinsaid that he would try. About a week later Irwin toldSebzda that he was sorry that he had been unable to doanything for him.7 Sebzda next turned to Salvatore Bar-tucci, the Company's director of industrial relations, andmet with a similar result.Foreman Irwin (a dues-paying member of the Union)who, since February 1964, was general foreman of thethird shift (and prior to that time a line foreman), testifiedin substance as follows: At the time that there weretrainees working in the rotary pressroom8 he did not "par-ticipate in a decision as to when a trainee got the duesbook" for the senior assistant classification. Nor, to hisknowledge, did the line foreman who worked under him.Nor did he believe that since he had been made generalforeman had he ever been consulted by the Union "in ayes or no situation" about whether an employee shouldget a card. He explained that by this he meant that he"might have discussed ... with the shop chairman therelative merits of people, but [had] never been the one todecide that the man would get a dues book or not." Hecould recall playing no part in Sebzda's obtaining hiscard.He could not recall very accurately the circum-stances of Sebzda's promotion as a sub-what it wasbased upon or who made the decision; but it was his"guess" that he "must have discussed it with the shopchairman, Harry Burton" because on his own initiative he"didn't raise people in seniority or put them down. Therehas always been cooperation with someone else, mainlythe shop chairman." Nor did he have any idea how thedecision was made to drop Sebzda from the sub categoryback to the sub-sub category. He learned about this fromShop Chairman Burton in the office when Burton toldhim "that there had been a decision made that Weberwould succeed Sebzda, Jr. as the sub on the third shift"based on their respective card dates. He further testifiedin substance that only if a man were not qualified for apositionwould he "have anything to do with [his]seniority."According to Irwin's further testimony at the time thatHart, Weber, Frye, and Smythe were hired he would ratethem and Sebzda according to ability in this order- Hart,Weber, Sebzda, Smythe, and Frye and that was his ratingof them at the time Sebzda got his card. He did not informthe Union when Weber, Frye, and Smythe were hired orat any other time that he felt they were competent to getclassification cards from the Union. Nor did the Union5 In discussingthis matter with Burton, according to Sebzda's undemedand credited testimony, Burton told him that the reason that Weber,Smythe, Frye, and Hart had seniority over him was not that they hadreceived their senior assistant's classifications before he did but becausethey had become members of the Union before he did6After Sebzda was taken off the sub list, the position remained vacantfor awhile. Sebzda asked Burton why one of the senior men was not put onthe sub list Burton said that "he justwasn't doing it at that time." Accord-ing to Sebzda's testimony he told Burton that if the man was entitled to thejob he ought to have it.In his testimony Irwin indicated that he had told Sebzda what he did"to calm him down at the time because he was very upset," that he "ac-tually did nothing" on Sebzda's behalf because the decision had alreadybeen made and "it was out of [Irwin's] hands."8The only time that such was the case so far as this record reveals in-volved the hiring and subsequent employment of Sebzda, Manz, and Kil-patrick. No trainee program was provided for in the laboragreements. CUNEO EASTERN PRESS INC.527ever ask his opinion or advice on the matter. He furthertestified that at the time Bracken, Miller, and Fusco gottheir classifications from the Union9 was of the opinionthat they were not "qualified as journeymen." He haddiscussed Bracken and Miller with Burton telling himthat he thought "that they were very good prospects andhad a lot of potential," but by implication that they werenot qualified for journeymen status. It was Irwin's furthertestimony that he went out of his way to personally see toit that Sebzda was given assignments that would affordhim every opportunity to learn the business.About this matter Union Shop Chairman Harry Burtontestified in part as follows:10 His duties were "to ad-minister the several lists ... such as the regular list, theextra list, the sub list, the sub-sub list." In the process hewas responsible to the entire union body and compliedwith the "rules of the [Union's] Executive Board, busi-ness agent's interpretation, the [Union] lawyer's in-terpretation." Prior to 1963, the Union "had always inthe past operated whereby a man's qualificationsor card[emphasis supplied] ... always came first ...." Then acase arose in connection with another employer inPhiladelphia that resulted in the decision that the date ofhiring governed establishment of seniority "or, in otherwords,union membership[emphasis supplied] was nota factor in the seniority." From that point until July 1966,he "operate [d] the seniority on [his] shift in accordancewith the date of hire for all men ...."With respect to Sebzda's employment, Sebzda gotpreferential treatment because of his father's employmentat Cuneo. When asked who "would make" the determina-tion as to when Sebzda and the other trainees werequalified to be given assistant classifications Burton an-swered, "it would necessarily have to be made betweenthe chairman and the foreman. There was no unilateraldecisions made one way or the other." When asked if heand Foreman Irwin had made the decision as to Sebzda,he replied in the affirmative explaining that "it had tonecessarily be agreed between the two of us."According to the testimony of the Union's businessrepresentative, Thomas Douglas, during the period whenthe trainee program was in existence at Cuneo, the train-ing period was set at 2 years after which "[t]he foremanand the chairman would consult as to whether a man wasproperly qualified ... to be put into a classification ... "Occasionally, a man might demonstrate the ability toprogress quicker than the others. "In many cases, theforeman would talk to the chairman or the chairmanwould go to the foreman" about such men with the resultthat they would get their classifications before their 2-year traineeship had been worked and then they "even-tually became members of the Union." When asked if thedate of their union membership was the same as the datesthat they got their classifications, Douglas answered"Absolutely, no." Douglas also testified in substance thateven if a person hired by Cuneo "off the street" had ex-perience, he would still be considered a trainee becausehe would not be familiar with the type of equipment usedat Cuneo. However, if a man hired "off the street" al-ready had a classification card, he "is a member of theUnion" and not a trainee notwithstanding that he toomight not be familiar with -the type of equipment used atCuneo. His classification status would be based upon his"overall experience in the industry because he wouldn'tbe a member of the union if he didn't have experience."IV.CONCLUSIONSI believe that on the basis of the record as a whole theGeneral Counsel has proved the allegation of the com-plaint.The only issue in this case is whether or not theUnion caused the Company to place Sebzda behind otheremployees in seniority solely on the basis of their priorunion membership or card classification.Respondent maintained "that the thrust of the GeneralCounsel's position is squarely contrary to the provisionsof the parties' collective bargaining agreement" and thatthe agreement is legally "controlling as to any employees'seniority."Whether true or not on its face there is ofcourse no attack on the agreement. But the record showsthat the conduct of the parties often does not square withthe provisions of the agreement. Two examples of thisamong others revealed by the evidence are the absence ofan apprentice program called for by the agreement andthe utilization of a trainee program not provided for in theagreement.There is no doubt that seniority rules may beestablished on any nondiscriminatory basis that parties toa collective-bargaining agreement may choose. Here, not-withstanding how the agreement may be interpreted, theinference from the record as a whole is fully justified thatin actual practice the Union was permitted to exercisesuch control over the granting of the classifications uponwhich (by practice and the terms of the agreement)seniority standings are established so as to be discrimina-tory under the Act and to give rise to violations of Section8(b)(1)(A) and (2) on the part of the Union and of Section8(a)(1) and (3) of the Act by the Company. This isestablished by the testimony of Foreman Irwin whichshows that the Company played no significant part in thedecision of granting card classifications to employees. i tIllustrative of this is the action taken regarding Sebzda'scard classification. Irwin's testimony that he guessed thathe "must have discussed it with the shop chairman, HarryBurton" does not nullify his other testimony that he hadnothing to do with the granting of Sebzda's classification.Nor does his further testimony that the establishment ofseniority always involved "cooperation with somebodyelse,mainly the shop chairman" do so either. Of coursethe establishment of seniority involved cooperationbetween the Company and the Union. When the Uniontold the Company who had been made assistant press-man, the Company cooperated by according the em-ployees in question the seniority that their classificationsthus called for. The only exception to this procedure wasthe possibility that the Company might be able to veto theUnion's action in case the individual involved waspatently unqualified.But even here the Company's9The two earliest seniority lists,supra,showed that Miller and Brackenreceived their cards in November 1965, and that Fusco received his inFebruary 1965. The latest seniority lists,suprashowed that Miller andBracken got their cards in October 1965, and did not reveal a date whenFusco got his.10As so often in this type of case the General Counsel had to put inmuch of his evidence through witnesses who were connected with oridentified with the Union. Although subpenaed by the General Counsel,Burton failed to appear on February 27 and 28, and only appeared onMarch 20 after enforcement proceedings had been instituted in the UnitedStates district court.11To the extent thatBurton's testimony, or that of any other witness,would show the contrary, I do not credit it 528DECISIONSOF NATIONALLABOR RELATIONS BOARDauthority seems questionable. For instance, as regard theclassifications of Bracken, Miller, and Fusco, ForemanIrwin did not consider them qualified and so informed theUnion. Nevertheless, and notwithstanding Irwin's objec-ions, the three in question got their classifications.I also find that the granting of a card classification issynonymous with achieving membership in the Union.While we find Union Business Representative Douglasclaiming "Absolutely, no" to this proposition, this waspractically the only evidence offered by RespondentUnion to counter the circumstantial evidence and Sebz-da's testimony to the contrary. As pointed out by theGeneral Counsel it would have been a simple matter forthe Union to prove its claim from its records. This it didnot do. In this connection the Union does point, however,to one other aspect of the evidence. It claims that theevidence shows that the date of Sebzda's card classifica-tion was not the date of his joining the Union. In makingthis contention it apparently relies on the seniority listprepared by the Company just a few days prior to thehearing (and based upon information currently suppliedby the Union) showing the date of Sebzda's card classifi-cation as being September 21, 1964.12 However, theseniority list supplied to Bartucci by the Union before un-fair labor practice charges were filed shows the date ofSebzda's card classification as being in October 1964.And October is the month that Sebzda was taken into theUnion according to his dues book. Of the two lists I be-lieve that the one preparedante litam motamis patentlymore reliable. Thus I find that the credible evidenceestablished that Sebzda's card classification date wassubstantially the same as the date he achieved unionmembership,13Having found that the practice engaged in by the Unionand the Company in the establishment of the card classifi-cations of employees was discriminatory within themeaning of the Act and that the establishment of the clas-sification status of employees is synonymous and equatedwith the granting of "book membership" in the Union, Ifurther find as alleged in the complaint that from July 18,1966, Respondent Union caused and attempted to causeRespondent Cuneo to base Sebzda's seniority standing asan employee on the date of his book membership inRespondent Union in violation of Section 8(b)(1)(A) and(2) of the Act. I also find that since that date RespondentCuneo has based Sebzda's seniority standing as an em-ployee in accordance with the date of his book member-ship in Respondent Union thus violating Section 8(a)(1)and (3) of the Act.In reaching the foregoing conclusions I have con-sidered certain defenses raised by Respondent in its briefand/or answer to the effect that: (A) any possible actionhere is barred by the 6-month limitation imposed by Sec-tion 10(b) of the Act; and (B) Sebzda's failure to file agrievance under the provisions of the collective-bargain-ing agreement bars any consideration of the matter by theBoard. Clearly defense A is inapplicable unless the validi-ty of the contract is in issue which of course it is not. Asfor B the (acv does not require an exhaustion of the con-tractual remedies before resort can be had to the Board.Huttig Sash & Door Company, Inc.,154 NLRB 811,affd. 377 F.2d 964 (C.A.8). In any event even if the lawso required it would not bar the Board's considerationhere since Sebzda indicated to Union Chairman Burtonthathe wanted to file a grievance on the matter but wastold that it would be futile to do so.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent Employer and Respond-ent Union set forth in section III, above, occurring inconnection with the Respondent Employer's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.3.By basing the seniority of John Sebzda, Jr., on thedate that he acquired book membership in the Unionrather than on the date that he was hired, thereby en-couraging membership in the Union, Respondent Em-ployer has engaged in and is engaging in unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act; andby causing Respondent to so act Respondent Union hasengaged in and is engaging in unfair labor practices inviolation of Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents Employer and Unionhave engaged in unfair labor practices violative of Sec-tions 8(a)(1) and (3) and 8(b)(1)(A) and (2) of the Act, Ishall recommend that they cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and pursuant to Section 10(c) of theAct, I issue the following:RECOMMENDED ORDERThe Cuneo Eastern Press of Pennsylvania, Inc., its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Local 4, InternationalPrinting Pressmen and Assistants' Union of North Amer-ica,AFL-CIO and Local 11, International PrintingPressmen and Assistants' Union of North America,AFL-CIO, or any other labor organization, by basing the12Another seniority list was received in evidence upon the offer of theUnion which showed the same date for Sebzda's classification This list,too, I find to have been currently prepared by the Union and long after un-fair labor practice charges had been filed.13 It will be recalled that Sebzda testified that it was the day after the ex-ecutive board had granted him his classification that he was accepted intothe Union at a general membership meeting. CUNEOEASTERN PRESS INC.529seniority standing of employees upon the date theybecome union members.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Reinstate Sebzda to his seniority position aboveHart, Weber, Smythe, and Frye based upon his prior dateof employment in the rotary press department ofRespondent Employer, and jointly and severally withRespondent Union make him whole for any loss of payor other benefits he may have suffered by reason of thediscrimination against him.(b)Post at its place of business in Philadelphia,Pennsylvania, copies of the attached notice marked "Ap-pendix A."14 Copies of said notice, on forms provided bytheRegionalDirector for Region 4, after being dulysigned by Respondent Employer's representative, shallbe posted by Respondent Company immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by RespondentEmployer to insure that said notices are not altered,defaced, or covered by any other material.(c)Post at the same places and under the same condi-tions as set forth in paragraph (b) above, as soon as for-warded by the Regional Director of Region 4, copies ofthe attached notice marked "Appendix B."(d)Mail to the Regional Director of Region 4 signedcopies of "Appendix A" for posting by RespondentUnion at its business office and meeting halls wherenotices to members are customarily posted. Copies ofsaid notice, on forms provided by the Regional Director,after being duly signed by an authorized representative ofRespondent Employer, shall be returned forthwith to theRegional Director for transmittal to Respondent Unionfor posting.(e)Notify the Regional Director for Region 4, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.15B.Local 4, International Printing Pressmen andAssistants'Union of North America, AFL-CIO andLocal11,InternationalPrintingPressmenandAssistants' Union of North America, AFL-CIO, its of-ficers, agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause The Cuneo EasternPress of Pennsylvania, Inc., or any other employer, todiscriminate against its employees by basing the senioritystanding of employees upon the date they become unionmembers.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Jointly and severally with Respondent Company,make John Sebzda, Jr., whole for any loss of pay or otherbenefits he may have suffered by reason of the dis-crimination against him.(b)Post at conspicuous places in Respondent Unions'offices andmeetinghalls, in places where notices tomembers are customarily posted copies of the attachednotice marked "Appendix B." 16 Copies of said notice,on forms provided by the Regional Director for Region 4,after being duly signed by an authorized RespondentUnions' representative, shall be posted by it immediatelyupon receipt thereof, and bemaintainedby it for 60consecutive days thereafter, in conspicuousplaces, in-cluding all places where notices to all members arecustomarily posted. Reasonable steps shall be taken byRespondent Unions to insure that said notices are notaltered, defaced, or covered by any othermaterial.(c)Post at the same places and under thesame condi-tions as set forth in paragraph (b) above, as soon as for-warded by the Regional Director, copies of the attachednotice marked "Appendix A."(d)Mail to the Regional Director for Region 4 signedcopies of "Appendix B" for posting by the RespondentEmployer. Copies of said notice, on forms provided bytheRegionalDirector,afterbeing signed by anauthorized representative of Respondent Union, shall bereturned forthwith to the Regional Director for transmit-tal to Respondent Employer for posting.(e)Notify the Regional Director for Region 4, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.1714 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."15 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."16Supra,In. 14." Supra,in. 15.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT encourage membership in Local 4,InternationalPrintingPressmen and Assistants'Union of North America, AFL-CIO and Local 11,InternationalPrintingPressmen and Assistants'Union of North America, AFL-CIO, or any otherlabor organization by basing the seniority standing ofemployees upon the date they becomeunion mem-bers.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex- 530DECISIONS OF NATIONALercise of their rights to self-organization,to form,join,or assist labor organizations,to bargain collec-tivelythrough representatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protection,or to refrain from any or all of such ac-tivities.WE WILLrestore John Sebzda,Jr., to his seniorityposition above Hart,Weber,Smythe, and Fryebased upon his prior date of employment in the ro-tarypress department and make him whole for anyloss ofpay orbenefits he mayhave suffered byreason of the discrimination against him.THE CUNEO EASTERN PRESSOF PENNSYLVANIA, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, 1700 BankersSecurities Building, Walnut and Juniper Streets, Philadel-phia, Pennsylvania 19106, Telephone 597-7601.APPENDIX BNOTICE TO ALL OUR MEMBERS AND TO ALLEMPLOYEESOF THE CUNEOEASTERN PRESSOF PENNSYLVANIA,INC.Pursuant to the Recommended Order of a Trial Ex-aminerof the National LaborRelations Board and inLABOR RELATIONS BOARDorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT cause or attempt to cause TheCuneo Eastern Press of Pennsylvania,Inc., or anyother employer,to discriminate against its employeesby basing the seniority standing of employees uponthe date they become union members.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of rightsguaranteed in Section 7 of the National Labor Rela-tions Act.WE WILL make John Sebzda,Jr.,whole for anyloss of pay or benefits he may have suffered byreason of the discrimination against him.LOCAL 4,INTERNATIONALPRINTING PRESSMEN ANDASSISTANTS'UNION OFNORTH AMERICA,AFL-CIO AND LOCAL I I,INTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS'UNION OF NORTH AMER-ICA, AFL-CIO(Labor Organizations)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If members and employees have any question concern-ing this notice or compliance with its provisions, theymay communicate directly with the Board's Regional Of-fice,.1700 Bankers Securities Building, Walnut and Ju-niperStreets,Philadephia,Pennsylvania19107,Telephone 597-7601.